Citation Nr: 0821434	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in May 2007.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain with 
degenerative disc and joint disease and his left lower 
extremity weakness (hamstring area) do not render him unable 
to obtain or retain substantially gainful employment, given 
his 3 years of college education and his work experience as a 
medical assistant, bar manager, painter, and handyman.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and 
Pension for extraschedular consideration of a TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is  
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO's April 2006 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
March 2007 rating decision.  It described the evidence 
necessary to substantiate a claim for a TDIU, identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence (including lay statements and 
medical evidence) might be helpful in establishing his 
claim.  That letter did describe the particular rating 
criteria used in evaluating a TDIU claim and discussed what 
evidence was necessary with respect to the effective date of 
an award.   

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical reports, 
Social Security Administration records, and lay statements.  
The veteran was also afforded a VA examination.  VA has 
satisfied its assistance duties.

TDIU

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or 



more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a).  

It is the established policy that veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran states that he is receiving SSA disability 
benefits due to service-connected conditions.  He had been a 
bar manager, but he can no longer stand for long periods of 
time due to his back.  During his May 2007 hearing, he 
testified that he left his job as a bar manager in July 2000 
due to a combination of not being able to stand on his feet 
very much during the day, and having to take care of his 
grandmother.  After that, he had done some part-time work and 
little odd jobs trying to get some money coming in, but he 
had not done any of that since 2001.  

The veteran's lumbosacral strain with degenerative disc and 
joint disease is rated as 40 percent disabling and his left 
lower extremity weakness (hamstring area) is rated as 10 
percent disabling.  When there is more than one 
service-connected disability, one must be ratable as at least 
40 percent disabling and the combined rating must be 70 
percent or higher in order for schedular TDIU consideration.  
38 C.F.R. § 4.16(a).  This is not the case here, as the 
veteran's combined rating is 50 percent.  See 38 C.F.R. 
§ 4.25.  Nonetheless, it is established VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled and, to that 
end, an extraschedular TDIU evaluation may be awarded, 
pursuant to 38 C.F.R. § 4.16(b).  



In this case, the RO did not refer the case for consideration 
of an extraschedular evaluation.  The Board agrees that the 
evidence does not warrant such a referral.

The veteran has more than 3 years of college education and 
work experience as a medical assistant, bar manager, painter, 
and handyman.  SSA found him unemployable due to both left 
hip degenerative joint disease and lumbosacral strain.   
Accordingly, its decision is of limited probative value on 
the question of whether his service-connected disabilities, 
standing alone, currently render him unable to secure and 
follow a substantially gainful occupation.  

On VA examination in March 2006, the veteran reported that he 
had had some physical therapy for back problems and now wore 
a brace daily.  He complained of daily pain with an average 
of 4/10 and worsening with bending.  Flares would last 3 to 4 
days and were unpredictable but usually related to increased 
activity.  His back forward flexed to 70 degrees, extended to 
25 degrees, side bent 25 and 30 degrees to the right and left 
respectively, and rotated 30 degrees bilaterally.  After 
repetitive motion, flexion was to 65 degrees and extension 
was to 20 degrees; the rest were the same.  He performed 2 
squats before his back hurt too much.  He had 5/5 muscle 
strength in all groups tested except for left hamstring 
flexion, which was 4-/5.  

On VA examination in January 2008, the veteran stated that he 
had quit working as a restaurant manager in 2000 because he 
could not do it anymore, and that he had not been working 
since then.  The veteran stated that he developed pain and 
spasms in his lower back, and that they may radiate to his 
left leg, hip, and groin area.  He also stated that his left 
foot tingled, and that every 2-3 months, he had to use a cane 
because of it, so that he would not fall.  He reported that 
he could stand for about 1-2 hours and could walk 1/2 block 
in good weather.  In nice weather, he walked about 5 blocks.  
He could sit for a few hours with a heating pad on his back, 
and with this, he needed to change his position every 1/2 
hour.  Examination revealed his gait to be abnormal mainly 
because of pes planus.  Back flexion was to 85 degrees with a 
pulling sensation from 70 to 80 degrees.  Left and right 
lateral bending was to 30 degrees, and extension was to 30 
degrees.  He had 5/5 strength in 



his lower extremities.  The examiner indicated that sedentary 
employment may be feasible with frequent changes in position.  
The veteran had 3 years of college education and no 
limitation in communication skills.  

Based on the above, the Board finds that the veteran's 
service-connected disabilities, standing alone, do not 
preclude him from securing or retaining all forms of 
substantially gainful employment.  His left lower extremity 
weakness has been 4-/5 at worst, and he still retains 
substantial function in his lumbosacral spine.  He admitted 
to having done some part time work after quitting his job as 
a bar manager in 2000.  Additionally, the VA examiner in 
January 2008 indicated that sedentary employment may be 
feasible with frequent changes in position.  The veteran's 
service-connected disabilities do not interfere with 
communication skills, and he has 3 years of college and past 
work experience as a medical assistant, bar manager, and 
painter and handyman.  

There is no service-connected factor outside the norm which 
places the veteran in a different position than other 
veterans with a 50% combined disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the 
veteran is unemployed is not enough as a schedular rating 
provides recognition of impairment of earning capacity.  
Rather, the veteran need only be capable of performing the 
physical and mental acts required by employment.  The 
schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 
C.F.R. § 4.1 (2007).  The veteran's 50% rating contemplates 
loss of working time due to exacerbations, see 38 C.F.R. § 
4.1 (2007), and he has not required any hospitalizations due 
to his service-connected disabilities.  See 38 C.F.R. § 
3.321(b) (2007).

The preponderance of the evidence is against the claim; 
therefore, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).  Thus, the 



Board finds that no basis exists to warrant referral of the 
claim to the Director, Compensation and Pension Service for 
extraschedular consideration.  


ORDER

Entitlement to a TDIU is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


